414 So.2d 1178 (1982)
Robert B. RUSSELL and Russell Florida Lands, Inc., Appellants,
v.
FLORIDA RANCH LANDS, INC., Appellee.
No. 82-12.
District Court of Appeal of Florida, Fifth District.
June 9, 1982.
*1179 Gordon H. Harris and Herbert M. Hill, of Gray, Harris & Robinson, P.A., Orlando, for appellants.
Edmund T. Woolfolk and Cameron H. Linton, of Woolfolk, Estes & Palmour, P.A., Orlando, for appellee.
SHARP, Judge.
Robert Russell and Russell Florida Lands, Inc., appeal the lower court's non-final order granting appellee's motion for a temporary injunction. The essential elements which must be proved before a preliminary injunction can be issued are a legal right in the subject matter of the suit, likelihood of irreparable harm because of the unavailability of an adequate remedy at law and a substantial likelihood of success on the merits. Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979). Since none of these elements were established by the testimony or record in this case, there was no foundation upon which to ground a preliminary injunction. Accordingly, it is
REVERSED.
COBB and COWART, JJ., concur.